Citation Nr: 0805591	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) to the right hip, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  

In an April 2007 decision, the Board denied the veteran's 
claim for an increased rating.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2007, the Court issued an order which granted a 
joint motion of the parties, dated that same month, for 
remand and to vacate the Board's April 2007 decision.  A copy 
of the motion and the Court's Order have been incorporated 
into the claims folder.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2007 joint motion states that in evaluating the 
veteran's residuals of a SFW to the right hip the Board must 
consider 38 C.F.R. § 4.73, Diagnostic Code 5317.  The Board 
notes that the RO did not consider Diagnostic Code 5317 and 
did not provide the veteran the criteria for Diagnostic Code 
5317 in the July 2005 statement of the case.  The Board also 
notes that the most recent VA examination of the veteran's 
right hip was performed in June 2004.  The June 2004 VA 
examination report is inadequate for the purposes of rating 
the veteran's right hip disability in compliance with the 
October 2007 joint motion.  

The Board also notes that the veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.  

2.  The veteran should be provided a VA 
examination to determine the residuals of 
the SFW of the right hip.  The veteran's 
claims files must be provided to the 
examiner prior to the examination for 
review.  The examiner is requested to 
review the veteran's service medical 
records, in particular the December 26, 
1944 X-ray report, as well as the November 
1948 VA examination report, and the June 
2004 VA examination report.  After 
providing a description of all residuals 
of the SFW present, the examiner is asked 
to specifically state whether the veteran 
experienced an injury to Muscle Group XVII 
(gluteus maximus).  If the veteran 
experienced an injury to Muscle Group XVII 
the examiner should describe all current 
residuals and state whether there is any 
current loss of muscle substance or 
function resulting from such injury.

3.  Upon completion of the above requested 
development, readjudicate the veteran's 
claim, including consideration of 
38 C.F.R. § 4.73, Diagnostic Code 5317.  
The veteran and his representative should 
be provided a supplemental statement of 
the case which includes provision of 
38 C.F.R. § 4.56 and § 4.73, Diagnostic 
Codes 5317 and 5318.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



